Case:19-00365-LTS Doc#:12 Filed:08/28/19 Entered:08/28/19 12:25:36                        Desc: Main
                          Document Page 1 of 4



                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO

    In re:

    THE FINANCIAL OVERSIGHT AND MANAGEMENT                        PROMESA
    BOARD FOR PUERTO RICO,
                                                                  Title III
    as representative of
                                                                  Case No. 17-BK-3283-(LTS)
    THE COMMONWEALTH OF PUERTO RICO, et al.,                      (Jointly Administered)

                           Debtors1.


    THE SPECIAL CLAIMS COMMITTEE OF                               Adv. Proc. No. 19-00365-LTS
    THE FINANCIAL OVERSIGHT AND
    MANAGEMENT BOARD FOR PUERTO                                   PROMESA Title III
    RICO, ACTING BY AND THROUGH ITS
    MEMBERS,

         and

    THE OFFICIAL COMMITTEE OF
    UNSECURED CREDITORS OF ALL TITLE III
    DEBTORS (OTHER THAN COFINA),

         as section 926 trustee of

    PUERTO RICO HIGHWAYS AND
    TRANSPORTATION AUTHORITY

          Plaintiffs,

    v.

1
  The Debtors in these Title III Cases, along with each Debtor’s respective Title III case number and
the last four (4) digits of each Debtor’s federal tax identification number, as applicable, are the (i)
Commonwealth of Puerto Rico (Bankruptcy Case No. 17 BK 3283-LTS) (Last Four Digits of Federal
Tax ID: 3481); (ii) Puerto Rico Sales Tax Financing Corporation (“COFINA”) (Bankruptcy Case No.
17 BK 3284-LTS) (Last Four Digits of Federal Tax ID: 8474); (iii) Puerto Rico Highways and
Transportation Authority (“HTA”) (Bankruptcy Case No. 17 BK 3567-LTS) (Last Four Digits of
Federal Tax ID: 3808); (iv) Employees Retirement System of the Government of the Commonwealth
of Puerto Rico (“ERS”) (Bankruptcy Case No. 17 BK 3566-LTS) (Last Four Digits of Federal Tax
ID: 9686); and (v) Puerto Rico Electric Power Authority (“PREPA”) (Bankruptcy Case No. 17 BK
4780-LTS) (Last Four Digits of Federal Tax ID: 3747) (Title III case numbers are listed as
Bankruptcy Case numbers due to software limitations).
Case:19-00365-LTS Doc#:12 Filed:08/28/19 Entered:08/28/19 12:25:36   Desc: Main
                          Document Page 2 of 4
Case:19-00365-LTS Doc#:12 Filed:08/28/19 Entered:08/28/19 12:25:36   Desc: Main
                          Document Page 3 of 4



                                  Exhibit A
                                           Case:19-00365-LTS Doc#:12 Filed:08/28/19 Entered:08/28/19 12:25:36                                Desc: Main
                                                                     Document Page 4 of 4
                                                                                             Exhibit A
                                                                               19-00365 Adversary Defendant Service List
                                                                                      Served via first class mail
MMLID                               NAME                           ADDRESS                                  ADDRESS 2                 ADDRESS 3                  CITY    STATE POSTAL CODE

        BANCO POPULAR DE PUERTO RICO AS TRUSTEE
2152288 FOR POPULAR BALANCED IRA TRUST FUND            POPULAR FIDUCIARY SERVICES          POPULAR CENTER NORTH BUILDING 209 MUNOZ RIVERA, AVE., 2ND LEVEL   HATO REY    PR   00918

2152289 BANCO POPULAR DE PUERTO RICO, AS TRUSTEE       POPULAR FIDUCIARY SERVICES          POPULAR CENTER NORTH BUILDING 209 MUNOZ RIVERA, AVE., 2ND LEVEL   HATO REY    PR   00918
2152290 BRIGADE CAPITAL MANAGEMENT, LP                 399 PARK AVENUE, SUITE 1600                                                                           NEW YORK    NY   10022
                                                       2000 AVENUE OF THE STARS, 11TH
2152291 CANYON CAPITAL ADVISORS LLC                    FLOOR                                                                                                 LOS ANGELES CA   90067
2152292 GOLDENTREE ASSET MANAGEMENT LP                 300 PARK AVENUE, 21ST FLOOR                                                                           NEW YORK    NY   10021
                                                       1140 AVENUE OF THE AMERICAS,
2152293 KNIGHTHEAD CAPITAL MANAGEMENT, LLC             12TH FLOOR                                                                                            NEW YORK    NY   10036
2152294 OPPENHEIMERFUNDS, INC.                         350 LINDEN OAKS                                                                                       ROCHESTER   NY   14625

2152295 POPULAR HIGH GRADE FIXED INCOME FUND, INC. POPULAR FIDUCIARY SERVICES              POPULAR CENTER NORTH BUILDING 209 MUNOZ RIVERA, AVE., 2ND LEVEL   HATO REY    PR   00918

2152296    POPULAR INCOME PLUS FUND, INC.              POPULAR FIDUCIARY SERVICES          POPULAR CENTER NORTH BUILDING 209 MUNOZ RIVERA, AVE., 2ND LEVEL   HATO REY    PR   00918
2152297    SANTANDER ASSET MANAGEMENT, LLC             GAM TOWER, 2ND FLOOR                2 TABONUCO STREET                                                 GUAYNABO    PR   00968
2152298    TACONIC CAPITAL ADVISORS L.P.               280 PARK AVENUE, 5TH FLOOR                                                                            NEW YORK    NY   10017
2152299    TACONIC MASTER FUND 1.5 L.P.                ATTN: ERIN E. ROTA                  280 PARK AVENUE, 5TH FLOOR                                        NEW YORK    NY   10017
2152300    TACONIC OPPORTUNITY MASTER FUND L.P.        ATTN: ERIN E. ROTA                  280 PARK AVENUE, 5TH FLOOR                                        NEW YORK    NY   10017




          Case No. 17-03283 (LTS)                                                             Page 1 of 1
